[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             December 13, 2005
                             No. 05-11543                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 03-02506-CV-H-S

CHARLES EDWARD POWELL, JR.



                                                          Petitioner-Appellant,

                                  versus

MARTHA L. JORDAN, Warden, Federal Correctional
Institution, Talladega AL.,
ATTORNEY GENERAL OF THE UNITED STATES,


                                                      Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________
                           (December 13, 2005)


Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Appellant Charles Edward Powell, a federal prisoner appeals pro se the

denial, on the merits, of his habeas corpus petition, 28 U.S.C. § 2241, in which he

contends that he has completely served his federal sentences. Powell was arrested

and held on Alabama state charges prior to having his federal probation revoked

and an 18-month sentence imposed on federal charges to run consecutively to any

sentence imposed for the pending state charges. While still imprisoned in

Alabama, Powell pleaded guilty to federal charges and received a 46-month

consecutive federal sentence. Powell argues that the district court’s finding that he

failed to exhaust administrative remedies was incorrect because pursuing an

administrative remedy would have been futile and a waste of resources, he had

attempted preliminary informal inquiries by requesting that his release date be

verified, and his remedies were waived when the warden forwarded his inquiry to

the BOP’s regional administrator. He also argues that he was not required to seek

administrative remedies because he was challenging the manner and condition of

his sentence. On the merits, he argues that the denial of his petition should be

reversed because it was based on the misrepresentation that he was in state custody

at the time of his Alabama arrest, but he was actually under federal custody at the

time because he was serving a term of supervised release. He contends that the

record does not show an agreement between the federal and state government



                                          2
regarding whether his federal or state sentence should be served first, and there is

no evidence that the state sought primary custody of him. He argues that the

government and the district court ignored the fact that his state sentence was

ordered to run concurrently to his federal sentence. He also argues that he began to

serve his federal sentence on February 23, 1999, after he received his first federal

sentence and was taken into custody by the United States Marshal (“Marshal”), and

his incarceration in county jail was the practical equivalent to federal incarceration.

Lastly, he argues that there is no proof in the record that the federal court ever

surrendered custody of him to the state and, thus, he is entitled to 638 days credit

against his federal sentence for the total amount of time he spent in state prison.

      When reviewing the district court’s denial of a habeas petition, we review

questions of law and mixed questions of law and fact de novo, and findings of fact

for clear error. LeCroy v. Sec’y, Florida Dept. of Corr., 421 F.3d 1237, 1259

(11th Cir. 2005) (§ 2254 petition). Typically, collateral attacks on the validity of a

federal sentence must be brought under § 2255. Darby v. Hawk-Sawyer, 405 F.3d

942, 944 (11th Cir. 2005). Section 2241 provides a limited, additional basis for

habeas actions brought by federal prisoners. 28 U.S.C. § 2241. Prisoners seeking

relief pursuant to § 2241 are subject to administrative exhaustion requirements.

Skinner v. Wiley, 355 F.3d 1293, 1295 (11th Cir.) cert. denied, 541 U.S. 1036

(2004).

                                           3
      Title 28 § 542.10 et. seq., of the Code of Federal Regulations sets out the

process by which a federal prisoner can “seek formal review of an issue relating to

any aspect of his/her own confinement.” 28 C.F.R. § 542.10(a). Pursuant to the

procedure, an inmate must first present an issue of concern informally to staff,

unless the informal resolution attempt is waived by the warden, and then must

submit a formal written request (BP-9). Id. at §§ 542.13(a),(b), 14(a). An inmate

who is not satisfied with the warden’s response may submit an appeal on the

appropriate form (BP-10) to the appropriate regional director, and if he is not

satisfied with the regional director’s response, may submit an appeal on the

appropriate form (BP-11) to the general counsel. Id. at § 542.15(a). The only

potentially applicable exception to the formal process is that an inmate who

reasonably believes the issue is sensitive and his safety and well-being will be

placed in danger if the request becomes known at the institution may submit his

complaint directly to the regional director. Id. at § 542.14(d)(1).

      Pursuant to 18 U.S.C. § 3585:

             (a) Commencement of sentence.--A sentence to a term of
             imprisonment commences on the date the defendant is
             received in custody awaiting transportation to, or arrives
             voluntarily to commence service of sentence at, the
             official detention facility at which the sentence is to be
             served.
             (b) Credit for prior custody.--A defendant shall be given
             credit toward the service of a term of imprisonment for
             any time he has spent in official detention prior to the

                                           4
             date the sentence commences--
                    (1) as a result of the offense for which the sentence
             was imposed; or
                    (2) as a result of any other charge for which the
             defendant was arrested after the commission of the
             offense for which the sentence was imposed;
             that has not been credited against another sentence.

      “[I]f a defendant is in state custody and he is turned over to federal officials

for federal prosecution, the state government’s loss of jurisdiction is only

temporary. The prisoner will be returned to state custody at the completion of the

federal proceedings or the federal sentence if the federal government wishes to

execute it immediately.” Causey v. Civiletti, 621 F.2d 691, 693 (5th Cir. 1980).

      The record clearly demonstrates that Powell never pursued the formal

administrative remedy process and, thus, failed to exhaust his administrative

remedies, and no exception applies. Additionally, Powell was not entitled to credit

against his federal sentence for time he spent in federal custody pursuant to two

writs of habeas corpus ad prosequendum, or for time he spent in state prison

serving his state sentence. The record also shows that Powell was given credit on

his federal sentence for time spent awaiting trial on state charges that was not

credited against his state sentence. Therefore, because the district court correctly

denied Powell’s petition, we affirm its judgment.

      AFFIRMED.



                                           5